DETAILED ACTION
Response to Amendment
 The amendment filed on 11/03/2021 has been entered and considered by Examiner. Claims 1-14 are presented for examination.
Allowable Subject Matter
Claims 1-14 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Mujtaba disclose (Figs. 1-7) a User Equipment (UE), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor [0029, 0032, 0043, 0046-49]; wherein the processor is configured to execute a program code stored in the memory to: 
	transmit a preamble to a network (Step 502/602) [0060-61, 0070-73]; 
	receive a Msg2 containing a TTI (Transmission Time Interval) information of a Msg3 from the network in response to the preamble (Step 504/604) [0062, 0074-79], 
	wherein the TTI information of the Msg3 includes a TTI duration of the Msg3 [0008, 0076,  0095] and a start timing offset of the Msg3; and 
	perform Msg3 transmission to the network according to the TTI information of the Msg3 [0076, 0080, 0063-65].
	Ai discloses wherein the TTI information of the Msg includes a TTI duration of the Msg and a start timing offset of the Msg [0067].
	Lohr discloses (Figs. 7-15) perform a single (TB) transport block of Msg transmission to the network according to the TTI information of the Msg [0164, 0120, 0183, 0187].

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642